 IIntheMatter ofVIRGINIA SMELTING COMPANYandINTERNATIONALCHEMICAL WORKERS UNION, LOCALNo.55,A. F. OFL.Case No. 5-R-1772.-Decided February14, 1945Mr. A. K. Scribner,of West Norfolk, Va., for the Company.Mr. John W. Lewis,of Baltimore, Md., for the A. F. of L.Mr. William 0. Hart,of Richmond, Va., for District 50.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Chemical Workers Union,Local No. 55, A. F. of L., herein called the A. F. of L., alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Virginia Smelting Company, West Norfolk,Virginia, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeSidney J. Barban, Trial Examiner. Said hearing was held at Nor-folk,Virginia, on January 19, 1945.At the commencement of thehearing, the Trial Examiner granted a motion of District 50, UnitedMine Workers of America, Local No. 12180, herein called District 50,to intervene.The Company, the A. F. of L., and District 50 appearedat and participated in the hearing.'All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.During the course of thehearing District 50 moved to dismiss the petition.The Trial Ex-aminer reserved ruling thereon.The motions are hereby denied. TheTrial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties were, afforded oppor-tunity to file briefs with the Board-.Upon the entire record in the case, the Board makes the following :i Although United Gas, Coke & Chemical Workers of America, C I 0, was served withNotice of Hearing, it did not appear.60 N. L. R. B., No. 113.616 VIRGINIA SMELTING COMPANYFINDINGS OF FACTI.THE BUSINESS OF THE COMPANY617Virginia Smelting Company is a Maine corporation operating aplant at West Norfolk, Virginia, where it is engaged in the sale, manufacture, and distribution of chemicals.About 90 percent of the rawmaterials used by the Company is shipped to it from points outside theCommonwealth of Virginia.During 1944 the Company producedproducts valued in excess of $1,000,000, 90 percent of which wasshipped to points outside the Commonwealth of Virginia.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational. ChemicalWorkers Union, Local No. 55, is a labororganization affiliated with the American Federation of Labor, admit-ting to membership employees of the Company.District 50, United Mine Workers of America, Local No. 12180, isa labor organization, admitting to membership employees of the Com-pany.III. THE QUESTION CONCERNING REPRESENTATIONOn January 19, 1944, District 50 and the Company entered into awritten exclusive collective bargaining contract, effective until Febru-ary 7, 1945,, with provision for automatic renewal from year to yearthereafter in the absence of written notice to terminate given by eitherparty thereto not less than 30 days prior to any annual expirationdate.On November 7,1944, the A. F. of L. notified the Company thatit claimed to represent a majority of the employees involved herein andrequested recognition.The company refused to grant such recogni-tion, stating that it was precluded from doing so by its existing con-tract with District 50.District 50 contends that its contract is a barto a determination of representatives in this proceeding. Inasmuch asthe A. F. of L. made its claim upon the Company prior to January 7,1945, the effective renewal date of the contract, we find that the con-tract does not constitute a bar to a determination of representativesat this time.District 50 further contends that according to the constitution ofthe A. F. of L., the latter cannot admit to membership some of theemployees herein concerned, and that the present proceeding shouldtherefore be dismissed.However, the A. F. of L. stated that it wouldadmit such employees to membership and since there is no showingthat the A. F. of L. will not award adequate representation to all em- 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees included in the unit herein found appropriate,2 we find no meritin the contention of District 50.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the A. F. of L. represents a sub-stantial number of employees in the unit hereinafter found to be ap-propriate.3We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Company and District 50 contend that all production and main-tenance employees of the Company, excluding professional and techni-cal employees, clerical employees, janitors, cafeteria employees, watch-men, supervisors, assistant supervisors, the plant engineer, the store-keeper-timekeeper, shipping foremen, and shift foremen, constitutea unit appropriate for the purposes of collective bargaining.The onlycontroversy with respect to the unit concerns the shift foremen andshipping foremen; the A. F. of L. would include them in the unit.The Company employs 12 shift foremen and 3 shipping foremen.Although the shift foremen and shipping foremen are paid on an hour-ly rate, they receive from 10 to 35 cents more per hour than their sub-ordinates.The record indicates that the shift foremen and shippingforemen have authority to discipline their subordinates and that theycan effectively recommend discharges.During the hours between 8p. m. and 8 a. m. the shift foremen are the highest ranking employeesin the plant.The shift foremen and shipping foremen are excludedfrom the terms of the contract between the Company and District 50,alluded to above.We conclude that the shift foremen and shippingforemen are supervisory employees and, as such, we shall exclude themfrom the unit.We find that all production and maintenance employees of the Com-pany, excluding professional, technical, clerical, and cafeteria em-ployees, janitors, watchmen, supervisors, assistant supervisors, theplant engineer,. the storekeeper-timekeeper, shift foremen, shippingforemen, and any other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unit2SeeMatter of Platzer BoatWorks,59 N. L. R. B. 292.s The Field Examiner reported that the A.F. of L. presented 60 authorization cardsbearing the names of persons who appear on a current pay roll of the Company. Thereare approximately 130 employees in the appropriate unit.District 50 did not present anyevidence of representation, but relies upon its contract as evidence of its interest in theinstant proceeding. VIRGINIA SMELTING COMPANY619appropriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Virginia SmeltingCompany, West Norfolk, Virginia, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction ,and supervision of-theRegional Director for the Fifth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who,were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States- whopresent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause, and have not been rehired orreinstated prior to the date of the election-, to determine whether theydesire to be represented by International Chemical Workers Union,Local No. 55, A. F. of L., or by District 50, United Mine Workers ofAmerica, Local No. 12180, for the purposes of collective bargaining, orby neither.